Citation Nr: 0727540	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a total right knee replacement, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a temporary total rating from June 1 to 
October 18, 2000, pursuant to 38 C.F.R. § 4.30 (2006).

3.  What rating is warranted for a limitation of flexion 
between September 12, 2000 to October 18, 2000?

4.  What rating is warranted for a limitation of extension 
between September 12, 2000 to October 18, 2000?


REPRESENTATION

	Appellant represented by:  South Carolina Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.

This case was previously remanded by the Board in December 
2002, June 2004, and August 2004 for further development.


FINDINGS OF FACT

1.  Postoperative residuals of a total knee replacement are 
not manifested by severe painful motion or weakness; or by a 
limitation of extension to 30 degrees or greater; or by any 
evidence of ankylosis.
 
2.  Save for the term  between September 12, 2000 to October 
18, 2000,  the veteran's right knee was manifested by a 
noncompensable limitation of motion during the appellate 
period prior to the total knee replacement.
 
3.  During the pre total knee replacement period between 
September 12, 2000 to October 18, 2000, the veteran's right 
knee was manifested by a limitation of flexion to 45 degrees, 
and a limitation of extension to 30 degrees.
 
4.  In March 2000, the RO assigned a temporary total rating, 
effective from April 30, 1997 to June 1, 2000, based on 
surgical treatment of the veteran's service-connected right 
knee disability that necessitated convalescence.

5.  Residuals of right knee surgeries between 1997 and 1999 
did not necessitate convalescence from June 1 to October 18, 
2000.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post operative residuals of a total right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5055, 5256, 5257, 
5260, 5261, 5262 (2006).
 
 2.  The criteria for a 10 percent rating for a limitation of 
right knee flexion during the term from September 12 to 
October 18, 2000, were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Code 5260. 
 
3.  The criteria for a separate 40 percent rating for a 
limitation of right knee extension during the term from 
September 12 to October 18, 2000, were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59. 4.71a, Diagnostic Code 5261.

4.  The criteria for an increased evaluation for a right knee 
disorder were not met during the appellate period prior to 
the total knee replacement save for the term between 
September 12 to October 18, 2000.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262.
 
5.  The criteria for entitlement to a temporary total 
evaluation from June 1 to October 18, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.30 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
2002, 2004, and 2006 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

II.  Increased rating for post operative residuals of a total 
right knee replacement

Background

A February 2000 letter from the veteran's VA orthopedic 
surgeon indicated the veteran would require six months 
convalescence following his surgery of November 1999 before 
he would be able to return to work.

At a February 2000 VA examination, active range of motion of 
the right knee was 15 to 90 degrees.  The examiner noted that 
the veteran lacked approximately 50 degrees to total flexion, 
and he lacked 15 degrees to total extension.  It was noted 
that normal range of motion for the knee should be 0 to 140 
degrees.  The examiner indicated that this lack of motion was 
not due to ankylosis, but was due to pain, which the veteran 
stated he had when he went beyond this range.  Sensation was 
intact to pinprick and light touch over the dermatomes of the 
knee except for patchy distribution over the lateral surface 
of the right knee.  Muscle strength of the quadriceps and 
hamstrings was 4/5.  Deep tendon reflexes could not be 
obtained because even light tapping with the hammer on the 
patellar tendon caused the veteran great pain.

The patellar apprehension test was equivocal because very 
light touch on the veteran's patella produced very severe 
pain.  The Apley grinding test was negative.  There was very 
severe pain on very light touch of the lateral surface of the 
right knee.  There was no pain on palpation of the medial 
surface of the right knee.  There was no mediolateral or 
anteroposterior instability of the knee.  There was no 
crepitus on range of motion of the knee.  There was no edema 
or erythema of the knee.  Gait was completely nonantalgic 
with the use of a straight cane held in the left hand as an 
assistive device, with no evidence of a limp.  There were no 
neuromuscular deficits noted.  

The assessment indicated that clinically the veteran had pain 
in the right knee with the focal findings of decreased active 
flexion and extension due to pain, and some inconsistencies 
between subjective and objective findings were exampled by 
very, very severe pain on very minimal palpation of the knee.  

VA outpatient treatment records dated in March 2000 indicate 
that the veteran reported arthritis in his right knee and the 
pain went to his upper thigh and hip area.  He also 
complained of cramps in his toes for one week.  A June 2000 
letter from a VA orthopedic surgeon indicated the veteran had 
evidence of arthritis on the lateral aspect of the right knee 
and would be considered for knee replacement.  

It was noted that the veteran should be placed on a non duty 
status for the foreseeable future.

At a July 2000 VA examination, active range of motion of the 
right knee was 0 to 130 degrees.  The examiner noted that 
this was normal range of motion of the right knee.  Sensation 
was decreased to pinprick and light touch over a patchy 
distribution of the right knee.  The muscle strength of the 
quadriceps and hamstrings was 4-5/5.  The patellar 
apprehension test was positive.  The Apley's grinding test 
was positive.  There was pain on palpation over the medial, 
lateral, and popliteal areas of the knee.  There was 
intermittent crepitus on range of motion of the knee.  There 
was no edema or erythema of the knee.  There were no other 
bony abnormalities of the knee.  Gait was nonantalgic without 
the use of an assistive device and there was no limp.  There 
were no other focal neuromuscular deficits.

The examiner indicated that clinically the veteran had pain 
in the right knee with the diagnosis of a positive patellar 
apprehension and Apley grinding, pain on palpation of all the 
compartments, and an x-ray which suggested a bone scan for 
correlation.  

The bone scan showed increased radiotracer activity in the 
lateral femoral condyle and in the medial and lateral tibial 
plateaus.  Correlation with recent surgery was recommended.  
If less than 12 months ago, it was noted that post surgical 
changes could cause this increased radiotracer uptake.  If 
most recent surgery was greater than 12 months ago, this 
increase could be caused by loosening of the hardware and/or 
infection.  If infection was suspected, further evaluation 
with an infectious agent, such as Gallium, was noted as 
useful.  

At a September 2000 VA examination, the veteran complained of 
constant right knee pain for which he rated a 10/10 on a 0/10 
scale.  He took medication for pain control.  He did wear a 
hinge brace and walked with a cane in the left hand.  He was 
able to extend his knee without pain to -30 degrees and only 
able to flex to approximately 45 degrees until significant 
pain began.  

An operative report from CareAlliance Health Services 
indicated the veteran underwent a right total knee 
arthroplasty on October 19, 2000.  

A February 2001 VA examination noted the veteran underwent a 
total knee replacement in October.  The veteran reported he 
was in rehabilitation for the knee and just recently started 
doing range of motion exercises in rehabilitation.  He used a 
cane to ambulate.  He reported that he was able to walk about 
fifty yards before needing to stop and rest.  He reported he 
had pain in his right knee all day every day.  

The examination showed his knee was in an Ace wrap and then 
in a bandage below that.  It was largely swollen.  He had 
some motion in the knee, but he lifted the leg with his 
hands.  He ambulated putting all his weight on his cane and 
left leg.  In deference to his pain, the examiner opted not 
to do formal range of motion testing since he was recently 
post surgery and just beginning his rehabilitation program.  
He also reported his knee became so stiff at night that when 
he woke up in the morning, if he got out of bed before heat 
on the knee, the knee was completely stiff and locked.

At a January 2002 VA examination, it was noted that the 
veteran underwent a total knee replacement in October 2000.  
The veteran reported that he had never regained full function 
or been pain free.  He reported pain every hour of every day 
and used pain medications with minimal benefits.  He reported 
experiencing a frequent loss of strength in the knee, 
resulting in its giving out in the normal direction and 
potentially a fall.  To help minimize this problem he wore a 
knee brace most of the time when he was on his feet.  There 
was no particular pattern to this giving out of the knee, 
except that it was in the normal direction and not in a 
lateral or medial or posterior direction.  As a result of 
these symptoms he did not engage in any physical activities, 
except for riding a stationary bicycle.  

The examination showed no current swelling.  There was mild 
instability in the form of a slightly positive drawer sign 
and very slight clicking and movement in lateral and medial 
directions.  The range of motion was almost complete from 0 
degrees to about 120 degrees.  X-rays showed right total knee 
arthroplasty; migration of surgical screw as part of anterior 
cruciate ligament repair; and healed right proximal fibula 
fracture.

VA treatment records dated in June and July 2002 showed the 
veteran walking better with his knee brace.

A September 2002 VA radiology report showed total knee 
replacement on the right with healed proximal fibula 
fracture; otherwise, unremarkable knees.

At an October 2002 orthopedic consultation, it was noted that 
the veteran walked with a slight limp favoring the right 
knee.  He could not stoop or duck walk.  He had no problem 
mounting and dismounting the examining table.  

Range of motion of the right knee was 0 to 115 degrees.  
Lateral medial stability was intact.  There was very slight 
anterior drawer sign, about a grade 1, but it was basically 
stable.  Patellofemoral tracking was accurate.  

At an August 2003 VA examination, the veteran reported that 
since his knee replacement he continued to have pain, but 
primarily in the distal femur.  He also reported weakness 
relative to the other side as well as what the appellant 
called muscle wasting.  He reported that his pain and 
stiffness was worse with exercise.  

The examination showed range of motion from full extension to 
115 degrees of flexion.  The joint was laterally stable, but 
did demonstrate a slightly positive drawer sign in the 90 
degree position.  The mid thigh of the right leg was measured 
as a circumference of 16.5 inches, while at the same level on 
the left side the left thigh measured a circumference of 17.0 
inches.  The examiner left the room with the veteran and they 
walked at least 100 yards around the hallways of the hospital 
for somewhere between five and ten minutes.  On re-
examination, the examiner found no change in any swelling 
parameter, as in both cases there was no swelling and no 
change in his range of motion of stability.  

The examiner noted that the new knee joint no longer carried 
with it the burden of the osteoarthritis that was the 
probable cause for the removal of his prior joint.  
Subsequent x-rays were very normal, suggesting that his 
procedure was successful and that his recovery from the 
procedure should be expected to be relatively complete.  This 
was largely dependent upon the appellant's effort in the 
physical therapy process and his willingness to endure some 
pain during that process.  Given a very functional prosthesis 
and almost complete stability of the joint and minimal range 
of motion impairment, it was the examiner's opinion that the 
veteran's current level of disability from this condition 
should be considered very low.  

In an addendum, the examiner noted that during the lengthy 
walk around the hospital hallways, the veteran had a very 
normal gait, but at a relatively slow speed, and expressed an 
unwillingness to try to go any faster or any further than 
they walked.  There was no sign of limping or sign of pain 
during the walk.  

A December 2006 response from the Social Security 
Administration indicated that after an exhaustive and 
comprehensive search, they were not able to locate the 
veteran's folder.  It was also noted that the veteran did not 
file for disability benefits.  

At a February 2007 VA examination, the veteran reported pain 
in his right knee medial, lateral, inferior, and superior to 
the prosthesis.  He also complained of right thigh pain, 
cramping in the right calf, foot, and toes.  The examiner 
noted, however that the veteran did have low back problems 
and a recent lumbar MRI showed a diffuse disc bulge with 
herniated nucleus pulposus, more to the left and severe right 
neuroforaminal stenosis at that level.  The veteran is not 
service connected for any back disorder.

The examiner noted that the veteran was employed as a food 
service supervisor at the Charleston VA Medical Center and 
had done this for the past one to two years.  His usual 
occupation was that of a warehouseman that he did for 20 
years at the Charleston Naval Supply Center.  It closed in 
1995 or 1996 and the veteran stated that he was out of work 
for a few years because of his knee.  The veteran reported 
that his knee did affect his usual occupation in that he was 
up and down from the desk all day.  He stated he could not 
participate in sports with his children.  He denied flare-
ups.  He used a right knee brace but no cane in terms of an 
assistive device.  

The examination showed range of motion from 0 to 110 degrees.  
The last ten degrees of extension and the last ten degrees of 
flexion were with pain.  The range of motion was not 
additionally limited following repetitive use during the 
examination.  Both knees were stable to varus and valgus 
stressing, and on Lachman's and drawer tests.  There was one 
centimeter of anterior play in the right knee.  X-rays 
performed in September 2006 showed a total knee replacement 
with no evidence of hardware failure or loosening.  

Criteria and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Service connection for a right knee disability was granted in 
a March 1995 rating decision.  The veteran was assigned a 0 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The evaluation was eventually 
increased to 30 percent disabling by a rating decision dated 
March 1999 and effective December 1, 1998.  After the 
veteran's total knee replacement, the RO evaluated the 
veteran under Diagnostic Code 5055 for knee replacement.

In October 2000, the veteran underwent a total right knee 
replacement.  Under Diagnostic Code 5055, a 100 percent 
evaluation is assigned for one year following the 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. §§ 
4.30, 4.71a, Diagnostic Code 5055.  The veteran was assigned 
a 100 percent evaluation from October 19, 2000 to November 
30, 2001.  Thereafter, the RO issued a rating decision in 
which it assigned a 30 percent evaluation for the veteran's 
status postoperative total right knee arthroplasty.  The 
authority for this decision comes from Diagnostic Code 5055, 
which provides a minimum rating of 30 percent following a 
knee replacement.  38 C.F.R. § 4.71a.  Therefore, the issue 
on appeal is entitlement to an evaluation in excess of 30 
percent for status postoperative right knee arthroplasty.

Following the one-year period, Diagnostic Code 5055 provides 
a 60 percent evaluation if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum evaluation is 30 percent.  Id.

Diagnostic Code 5256 pertains to ankylosis of the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2006).

Diagnostic Code 5261 pertains to limitation of extension of 
the knee.  This code provides that extension limited to 45 
degrees warrants a 50 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 20 degrees warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  This code provides a maximum 40 percent evaluation 
for nonunion of the tibia and fibula with loose motion which 
requires a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Looking first at the term prior to the knee replacement the 
record shows that on September 12, 2000, right knee flexion 
was limited to 45 degrees which equates to a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, right knee extension was limited to 30 degrees 
short of full, which equates to a 40 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Accordingly, effective 
September 12, 2000, to October 18, 2000, i.e., the day prior 
to the total knee replacement the foregoing separate ratings 
are assigned.
 
Prior to the September 12, 2000 VA examination and otherwise 
prior to the total knee replacement, the record preponderates 
against finding a basis for an increased rating.  Indeed, the 
July 2000 VA examination showed essentially a full range of 
right knee motion, with full extension and flexion to 130 
degrees.  These equate to noncompensable ratings. 
 
As for the term after the knee replacement the medical 
evidence does not show that the service connected residuals 
objectively include severe painful motion or weakness, as 
required for a 60 percent evaluation under Diagnostic Code 
5055.  The February 2007 VA examination showed motion from 0 
to 110 degrees, the last ten degrees of extension and the 
last ten degrees of flexion being painful.  The range of 
motion was not additionally limited following repetitive use 
during the examination.  The examination showed some pain at 
the last ten degrees of extension and flexion; however, it is 
important for the veteran to understand that neither painful 
motion nor weakness of the right knee has been characterized 
as "severe".  There was no evidence of weakness, fatigue, or 
incoordination of the right knee.   Similar findings or even 
better findings were shown at each postoperative 
VA examination.
 
Moreover, there was no instability noted on the February 2007 
examination, rating the disability under the alternate 
criteria of Code 5257 for combination with ratings for 
limitation of motion would not be appropriate.  38 C.F.R. § 
4.71a, Code 5257.

In light of these findings, there is simply no evidence that 
since the knee replacement the veteran's right knee is 
manifested by severe painful motion and weakness.  The Board 
also places significant probative value on the fact that the 
examiner noted the veteran wore a knee brace but no cane in 
terms of an assistive device.  In short, the examination did 
do not support a finding that the veteran's right knee 
disability is manifested by severe painful motion or 
weakness, and thus provide highly probative evidence against 
the veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Second, there is no evidence that the veteran's right knee is 
ankylosed, as required for an evaluation in excess of 30 
percent under Diagnostic Code 5256.  Range-of-motion testing 
of the right leg in August 2003 to be full extension to 115 
degrees of flexion and in February 2007 range of motion was 0 
to 110 degrees.  Since the veteran's right knee is not 
ankylosed, Diagnostic Code 5256 does not apply in this case.

Third, since the veteran's right knee demonstrates extension 
to 0 degrees, a disability evaluation in excess of 30 percent 
is not available under Diagnostic Code 5261.  Indeed, the 
Board points out that extension of the leg of 0 degrees does 
not meet the criteria for a compensable evaluation under 
Diagnostic Code 5261.

Lastly, there is no competent evidence that the veteran's 
right knee is manifested by nonunion of the tibia and fibula 
with loose motion which requires a brace, as required for a 
40 percent evaluation under Diagnostic Code 5262.  In 
addition, x-rays reveal that the total knee replacement is in 
good position and that the veteran had total right knee 
prosthesis without complication.  Hence, these findings do 
not reflect nonunion of the tibia and fibula with loose 
motion.  In short, the veteran's right knee disability does 
not meet the criteria for a 40 percent evaluation under 
Diagnostic Code 5262.

The Board also finds that an evaluation in excess of 30 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
knee.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  The evidence shows range of 
motion of 0 to 110 degrees, with no evidence of any 
significant incoordination, weakness, or fatigability.  The 
February 2007 VA examination report also includes a statement 
by the examiner that the last ten degrees of extension and 
flexion were with pain, thereby indicating that most of the 
veteran's range of motion was pain free.  The examiner also 
reported no loss of flexion with repetitive use.  Therefore, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but do not provide a basis for an increased 
evaluation under these circumstances.

Therefore, except for the term between September 12, 2000 and 
August 18, 2000, the Board concludes that the preponderance 
of the evidence is against an increased evaluation for the 
appellant's right knee disorder.  Moreover, for all periods 
after the knee replacement, an evaluation in excess of 30 
percent for residuals of a postoperative right knee 
arthroplasty is not warranted.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Hence, the appeal 
must be denied.

III.  Entitlement to a temporary total rating from June 1 to 
October 19, 2000 pursuant to 38 C.F.R. § 4.30.

Background

The veteran had surgeries on his right knee from April 1997 
to November 1999.  He underwent a revision of right anterior 
cruciate ligament (ACL) reconstruction in November 1999.  The 
veteran was assigned a 100 percent evaluation for his right 
knee for the period April 30, 1997 to June 1, 2000 based on 
surgical or other treatment necessitating convalescence.  A 
June 2000 statement from a VA orthopedic surgeon indicated 
the veteran would be considered for knee replacement and 
should be placed on a non duty status for the foreseeable 
future.  

At a July 2000 VA examination, active range of motion of the 
right knee was 0 to 130 degrees.  The examiner noted that 
this was normal range of motion of the right knee.  Sensation 
was decreased to pinprick and light touch over a patchy 
distribution of the right knee.  The muscle strength of the 
quadriceps and hamstrings was 4-5/5.  The patellar 
apprehension test was positive.  The Apley's grinding test 
was positive.  There was pain on palpation over the medial, 
lateral, and popliteal areas of the knee.  There was 
intermittent crepitus on range of motion of the knee.  There 
was no edema or erythema of the knee.  There were no other 
bony abnormalities of the knee.  Gait was nonantalgic without 
the use of an assistive device and there was no limp.  There 
were no other focal neuromuscular deficits.

The September 2000 VA examination showed the veteran wearing 
a hinged brace and using a cane.  The examination showed some 
laxity of the knee joint and reduction in range of motion.

The veteran underwent a right total knee arthroplasty in 
October 2000.  As a result of this surgery the veteran was 
assigned a 100 percent evaluation for his right knee for the 
period October 19, 2000 to November 30, 2001.  

Criteria and analysis

The provisions of 38 C.F.R. § 4.30 govern convalescent 
ratings. This regulation provides that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted, effective from the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30.  
In order to attain the temporary total disability rating, the 
veteran must demonstrate that his service connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a).

The Board finds that the claim must be denied.  It does not 
appear that any of the criteria cited in 38 C.F.R. § 4.30 are 
satisfied during the period June 1 to October 19, 2000.  As 
an initial matter, the Board stresses that the issue being 
decided, i.e., entitlement to an extended period of 
convalescence, is separate and distinct from the issue of 
entitlement to an increased rating.  With regard to the 
criteria at 38 C.F.R. § 4.30, the veteran's right knee 
symptoms do not involve stumps of recent amputations, 
application of a body cast, or use of a wheelchair or 
crutches.  There is no medical evidence of the necessity for 
house confinement.  It does not appear that his right knee 
was immobilized by cast due to surgery.  While the veteran 
underwent surgery in November 1999, he did not again undergo 
surgery until the knee was replaced.  In summary, the Board 
concludes that despite his right knee symptoms, there is no 
medical evidence which suggests that the veteran met any of 
the criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) 
which would allow the grant of additional months of a 
temporary total convalescence rating.  The Board therefore 
concludes that the preponderance of the evidence is against 
an extension of a total disability evaluation for 
convalescence for the period June 1 to October 19, 2000.

In reaching this decision, the Board considers the veteran's 
descriptions of right knee symptoms as competent evidence; 
however, the criteria of 38 C.F.R. § 4.30 are specific, and 
do not require that the right knee must be without 
impairment, or fully functional.  Rather, the provisions of 
38 C.F.R. § 4.30 essentially provide compensation for the 
temporary additional disability caused by a surgical 
procedure with recognition that overall disability rating 
should be re-evaluated after stabilization.  The 
preponderance of the medical evidence in this case 
establishes that the veteran does not meet the criteria for 
convalescence for the period in question.  The Board 
therefore finds that an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. 4.30 
from June 1 to October 19, 2000 is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Between September 12, 2000 and October 18, 2000, a 10 percent 
rating for a limitation of right knee flexion was warranted 
subject to the laws and regulations governing monetary 
benefits.
 
Between September 12, 2000 and October 18, 2000, a separate 
40 percent rating for a limitation of right knee extension 
was warranted subject to the laws and regulations governing 
monetary benefits.
 
For all other periods covered by the appellate period prior 
to and after the total right knee replacement, entitlement to 
an increased evaluation for a right knee disorder is denied.
 
Entitlement to a temporary total rating from June 1 to 
October 18, 2000, pursuant to 38 C.F.R. § 4.30 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


